Citation Nr: 0827342	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for service connected post-traumatic stress disorder.  

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which, in part, continued a previously assigned 
disability rating of 50 percent for the veteran's service-
connected PTSD and denied entitlement to a TDIU.  

The veteran testified before the RO at a hearing in February 
2007 and before the undersigned at a Videoconference Board 
hearing in June 2008. Transcripts of these hearings are 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's PTSD has resulted in a total occupational 
impairment and has affected his ability to sustain effective 
social relationships.  

2.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), now evaluated as 100 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling; and, cataracts of both eyes, evaluated as 
non-compensably disabling.  A combined disability evaluation 
of 100 percent is in effect.  These evaluations meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

3. The veteran's service connected disabilities have been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 9411-9440 
(2007).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met. 38 C.F.R. 
§§ 3.340 and 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected PTSD is more 
disabling than initially rated and currently evaluated.  He 
also contends that he is unable to work due to his service-
connected PTSD.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2007).  

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 
percent disability rating is assigned under DC 9411 when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the level of severity of the veteran's 
PTSD includes VA psychiatric examinations dated in November 
2005, September 2006, and September 2007 as well as VA 
outpatient treatment reports dated from January 2005 through 
April 2008.  

In a January 2005 VA outpatient treatment record the examiner 
provided a diagnosis of PTSD, chronic and assigned a GAF 
score of 35.

During the November 2005 examination the veteran reported 
that he had been married to his wife for 36 years.  He has 
four children, a son currently in prison, and three daughters 
whom he speaks with once or twice a month.  He also has a 15 
year old grandson who lives with him and his wife.  The 
veteran worked approximately 25 different jobs the first 25 
years after service.  He last worked doing dry wall in May 
2000.  

On mental status examination the examiner found no impairment 
of thought process or of communication.  There were no 
delusions or hallucinations.  The veteran was neatly and 
cleanly dressed in casual clothes with good hygiene and 
grooming.  He was cooperative, pleasant, appeared in good 
spirits but seemed a little nervous about the interview.  
Mood was appropriate to thought content and eye contact was 
good.  There was no inappropriate behavior during the 
interview.  He was not homicidal.  He reported suicidal 
ideation without intent.  He was able to maintain personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, time, and situation.  Long term 
memory was good.  With regard to short term memory the 
veteran stated that sometimes he could remember things but 
sometimes he could not.  There was no history of obsessive or 
ritualistic behavior.  Speech was goal oriented and logical 
with good tone and rhythm.  With regard to panic attacks the 
examiner wrote that the veteran experienced increased heart 
rate, could not catch his breath, did not seem to be related 
to emphysema, and did not know of anything that triggered it.  
He described his mood as "fair," with no diurnal variation.  
He is happiest when at home as he feels more comfortable and 
is not as tense.  There was no impaired impulse control.  The 
veteran had impairment of sleep with difficulty getting to 
sleep and staying asleep.  He was able to abstract and 
conceptualize and the examiner noted that comprehension was 
good, perception was normal, and coordination was normal.  
There were no signs or symptoms of psychosis, insight was 
good, and judgment was good.  The examiner diagnosed the 
veteran with PTSD and assigned a GAF score of 42.  
Psychosocial functioning was characterized as fair to poor.  

During the September 2006 VA examination the veteran 
reiterated his earlier family and employment history.  On 
mental status examination the examiner noted that there was 
no impairment of thought process or of communication and 
there were no delusions or hallucinations.  The veteran was 
neatly and cleanly dressed with good hygiene and grooming.  
He was cooperative, pleasant and appeared nervous with 
juggling his foot crossed over his knee.  Mood was 
appropriate to thought content and eye contact was good.  
There was no inappropriate behavior during the interview.  He 
was not homicidal.  While the veteran admitted to suicidal 
ideation he also stated that he had no intention of taking 
his life.  He was able to maintain personal hygiene and other 
basic activities of daily living.  He was oriented to person, 
place, time, and situation.  Long term memory was good and 
short term memory was "getting shorter."  There was no 
history of obsessive or ritualistic behavior.  Speech was 
goal oriented and logical with good tone and rhythm.  The 
veteran reported what appear to be panic attacks consisting 
of chest pains and increased heart rate.  He described his 
mood as depressed most of the time.  There was currently no 
impaired impulse control.  He had impairment of sleep and 
staying asleep.  He was able to abstract and conceptualize, 
comprehension was good, and both perception and coordination 
were normal.  There were no signs or symptoms of psychosis 
and both insight and judgment were good.  The examiner noted 
poor psychosocial functioning, continued the diagnosis of 
PTSD and assigned a GAF score of 39.  

In a January 2007 VA outpatient treatment report the 
veteran's treating psychiatrist wrote that due to the nature, 
severity, and chronicity of the veteran's PTSD, he can no 
longer maintain gainful employment nor can he sustain 
effective social relationships.  

During the September 2007 VA examination the veteran 
reiterated his earlier family and employment history.  On 
mental status examination the examiner noted that the veteran 
was casually dressed and groomed and maintained good eye 
contact.  He was cooperative throughout the interview and did 
not show any signs of psychomotor disturbance.  His speech 
was of normal rate, volume, and tone.  His thought processes 
were goal oriented with no looseness of associations and no 
flight of ideas.  His thought content was negative for 
suicidal or homicidal ideation, negative for hallucinations, 
and negative for delusions.  His mood was cheerful and his 
affect appropriate.  The examiner continued the diagnosis of 
PTSD and assigned a GAF score of 35 to 40 based upon major 
impairment in work activities, major activity in social 
relations with others, and major impairment in mood 
specifically angry episodes which prevent him from working.  

Finally, in an April 2008 VA outpatient treatment report the 
veteran's treating psychiatrist wrote that the veteran is 
entitled to a higher disability rating for his service-
connected PTSD than currently assigned and pointed out that 
the RO's failure to award a higher disability rating based on 
the lack of evidence of certain symptoms was erroneous.  This 
psychiatrist continued the diagnosis of PTSD and assigned a 
GAF score of 35.  

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation of 100 percent.  Given the 
January 2007 and September 2007 VA examiner's opinions that 
the veteran is currently unemployable due to his PTSD and the 
April 2008 VA opinion that the veteran is entitled to a 
higher rating for his service-connected PTSD, the Board finds 
that veteran's PTSD has resulted in a total occupational 
impairment and has affected his ability to sustain effective 
social relationships.  

While the evidence of record does not show that the veteran 
has suffered from all the various symptoms associated with a 
100 percent rating described in DC 9440, the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  The Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).   Thus, as supported by the evidence of record, the 
veteran's symptoms of PTSD more nearly approximate the level 
of impairment associated with a 100 percent evaluation.  

This decision does not imply that the veteran's condition may 
someday improve, however, at this time, in light of the 
evidence as noted above, the Board concludes that the 
veteran's PTSD is productive of impairment warranting the 
higher evaluation of 100 percent under DC 9411.

Total Disability

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for post-traumatic stress 
disorder (PTSD), now evaluated as 100 percent disabling; 
diabetes mellitus, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling; and, 
cataracts of both eyes, evaluated as non-compensably 
disabling.  A combined disability evaluation of 100 percent 
is in effect.

Having one service connected disability rated at least 40 
percent disabling and a combined evaluation of at least 70 
percent the veteran meets the threshold criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of such 
disability.

As above, a January 2007 VA outpatient treatment report and a 
September 2007 VA psychiatric examination report express 
opinions that the veteran is currently unemployable due to 
his PTSD.  Moreover, that conclusion is supported by the 
veteran's June 2008 testimony that he had to quit various 
positions due to his inability work for others.  A July 2007 
statement signed by the veteran's previous employer shows 
that the veteran last worked in June 2000.  The veteran's 
statements are found to be accurate and truthful, as they are 
consistent with clinical findings of being unable to work 
with other people.   

In conclusion, the evidence of record shows that the veteran 
is unable to secure substantially gainful employment as a 
result of his service connected PTSD.  The Board notes that 
in reaching this conclusion, the evidence is in support of 
the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

ORDER

Entitlement to a disability rating of 100 percent for the 
veteran's PTSD is warranted.  To this extent, the appeal is 
granted.

Entitlement to TDIU is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


